Adams, J.
{concurring). The Constitution of 1963 took effect on January 1, 1964. Prior thereto, the township offices of supervisor, clerk, and treasurer were filled for a term of two years at an election *129on the first Monday of April in each, odd-numbered year. Const 1908, art 8, § 18; CLS 1961, §§ 168.358, 168.362 (Stat Ann 1956 Rev §§ 6.1358, 6.1362). The designated township offices were last so filled at the April elections in 1963.
The Constitution of 1963 continued the township offices of supervisor, clerk, and treasurer but specified the terms shall be not less than two years nor more than four years as prescribed by law. Const 1963, art 7, § 18. The 1963 Constitution, however, changed the time for holding township and other elections to the first Tuesday after the first Monday in November in each even-numbered year, thereby eliminating the biennial spring election. Art 2, § 5.
The problem of how to make the transition from spring to fall elections was first dealt with by the attorney general on October 17,1963, when he issued opinion No 4201 to the chairman of the elections subcommittee on constitutional implementation, house of representatives, advising that the first election of county officers under the Constitution of 1963 was to be held at the general election in November of 1964. OAG 1963-1964, page 206. On April 22, 1964, he reached a similar conclusion as to the time to hold the first election of constitutional township officers. OAG 1963-1964, page 378, opinion No 4316. In that opinion the attorney general also advised that the legislature was empowered to amend the Michigan election law to provide that the constitutional township officers elected at the general November election in 1964 shall begin their terms of office on a date certain in April of 1965, but that they must be elected for terms of either two or four years (p 381). The attorney general stated that the legislature could conform the time of taking office by township officials to that of other local governmental officers by providing that township officers *130elected in November 1964 should hold office until November 30, 1968, or December 31, 1968.
In 1965, the November 1964 elections having passed, the legislature passed PA 1965, No 4, amending section 362 of the election law  to provide that all township officers except justices of the peace shall take office at 12 noon on April 10 next following their election, the provision to apply in 1965 only. The term of office was left at two years.
In 1966, by PA 1966, No 44, effective June 2, 1966, the legislature amended section 362 of the election law to provide without restriction that all township officers shall take office at 12 noon on April 10 next following their election. In 1967, by PA 1967, No 215, the legislature again amended section 362 of the election law to provide that all township officers shall take office at 12 noon on November 20 next following their election and that “only township officers who were elected by the people in a general election for 2 years in 1966 shall serve until November 20, 1970.”
The solution to the problem of overriding terms of incumbent township officers who had been elected in April of 1963, of transition from spring to fall elections and of having township officials take office shortly after their election in the fall has been handled piecemeal by the legislature over a period of four years.2 I agree that the schedule of the 1963 Constitution contemplates a transitional period of officeholding where requisite to effectuate changes brought about by new provisions of that Constitution. I think the legislature has reached the time limit of the transitional period for implementing *131legislation under the Constitution of 1963. I vote to uphold the legislation here challenged hut I do not accept this decision as a binding precedent for future legislative action.
I concur in reversal and the entry of a new judgment dismissing the complaint but limit my decision to the facts of this case.
Kelly, J., took no part in the decision of this case.

 The legislature attempted to deal with it in the Second Extra Session of 1963. Sec the Attorney General’s opinion No 4316, supra, pp 379-380.